Citation Nr: 0905075	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  04-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, type II, to include as being the result of exposure 
to herbicides, and if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to July 
1973.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the Cheyenne, 
Wyoming, Department of Veterans Affairs (VA) Regional Office 
(RO), which determined that new and material evidence had 
been submitted to reopen the claim of service connection for 
diabetes mellitus, type II, to include as being the result of 
exposure to herbicides, but denied the claim on its merits.  

With respect to the Veteran's claim on appeal, the Veteran 
has contended that his diabetes mellitus, type II, is due to 
presumed exposure to the herbicide agent, Agent Orange, 
during the Vietnam era.  See 38 C.F.R. §§ 3.307, 3.309.  As 
this claim was based on presumed exposure to Agent Orange, 
adjudication of this issue was covered by a stay then in 
effect.  

That stay was imposed after the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in Haas 
v. Nicholson, 20 Vet. App. 257 (2006), that reversed a Board 
decision, which denied service connection for disabilities 
claimed as a result of exposure to herbicides.  VA disagreed 
with the Court's decision in Haas and appealed it to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  A stay was imposed on appeals in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  

Subsequently, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Court, holding that the Court had erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a service 
member's presence at some point on the landmass or inland 
waters of Vietnam in order to benefit from the regulation's 
presumption.  The Federal Circuit issued mandate in Hass 
effective October 16, 2008.  The appellant in Haas filed a 
petition for a writ of certiorari to the Supreme Court, which 
was denied on January 21, 2009.  See Haas v. Peake, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In light of the 
denial of the writ, VA's Office of General Counsel has 
advised that the Board may resume adjudication of the 
previously stayed cases.  Thus, the Board will proceed with 
adjudication of the claim deferred by the Board in May 2007.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection for diabetes mellitus, type II, to 
include as being the result of exposure to herbicides was 
denied in an October 2002 rating decision.  The Veteran was 
notified of this decision and of his appeal rights.  He did 
not appeal.

3.  Since the October 2002 rating decision which denied 
service connection for diabetes mellitus, type II, to include 
as being the result of exposure to herbicides, the evidence 
received was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim of 
service connection for diabetes mellitus, type II, to include 
as being the result of exposure to herbicides.  

4.  Competent evidence of a nexus between diabetes mellitus, 
type II, including exposure to herbicides, and service is not 
of record.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which denied 
entitlement to service connection for diabetes mellitus, type 
II, to include as being the result of exposure to herbicides, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
20.302(b), 20.1103 (2008).

2.  The evidence received since the October 2002 rating 
decision, which denied service connection for diabetes 
mellitus, type II, to include as being the result of exposure 
to herbicides, is new and material, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).  

3.  Diabetes mellitus, type II, was not incurred in or 
aggravated by active service, nor is such a disability 
presumed to have been incurred as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for certain "chronic 
diseases," such as diabetes mellitus, may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

A Veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. 
West, 12 Vet. App. 164, 166 (1999).  

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Decision  
A. New and Material Evidence

At the time of the October 2002 rating decision, which denied 
service connection for diabetes mellitus, type II, to include 
as being the result of exposure to herbicides, the evidence 
of record consisted of the Veteran's service treatment 
records and VA outpatient treatment records from September 
2001 to July 2002.  The RO noted that while the VA outpatient 
treatment records contain a diagnosis of diabetes mellitus, 
type II, the overall evidence of record does not show any 
evidence that the Veteran was in-country while in Vietnam.  
Therefore, service connection was deemed not warranted for 
the veteran's diabetes mellitus, type II.  The Veteran was 
notified of the denial in an October 2002 letter, including 
his appeal rights, and he did not appeal the decision.  Thus, 
it is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran contends that he was exposed to Agent Orange 
while assigned to the U.S.S. Ranger as a radioman.  According 
to the Veteran, the U.S.S. Ranger was in territorial waters 
of the Republic of Vietnam on several occasions and because 
he had to be on the ship, he was exposed to Agent Orange.  
The Veteran asserts that his diabetes mellitus, type II, is 
attributable to his active military service.  

The Board has reviewed the evidence of record and finds that 
the Veteran has submitted new and material evidence to reopen 
the claim for service connection for diabetes mellitus, type 
II, to include as being the result of exposure to herbicides.  
Of record are the Veteran's service personnel records which 
show that he was assigned to the U.S.S. Ranger as a radioman 
from March 1972 to July 1973.  More importantly, the evidence 
shows that the Ranger was in the official waters of the 
Republic of Vietnam on numerous occasions from December 1972 
to February 1973.  The evidence is new and material, as it 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for diabetes mellitus, type 
II, to include as being the result of exposure to herbicides.  
Thus, the claim is reopened and will be considered on the 
merits as discussed below.  

B.  Service Connection

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for diabetes mellitus, type II.  
The evidence of record indicates that the Veteran was first 
diagnosed with diabetes mellitus, type II, in April 2002.  
See April 2002 VA outpatient treatment records.  The 
Veteran's argument is that he developed diabetes mellitus, 
type II, as a result of herbicide exposure.

At the outset, the Board notes that the above-described Agent 
Orange presumption apply only to Veterans' whose service 
included on land duty or visitation in Republic of Vietnam.  
In this case, the Veteran has not asserted that he served 
"on land" in the Republic of Vietnam.  Instead, the Veteran 
contends that he was exposed to Agent Orange while serving 
aboard a ship that was in the territorial waters of the 
Republic of Vietnam on numerous occasions.  

The Board has carefully considered the Veteran's statements 
as to his exposure to herbicides during service.  However, 
there is no objective evidence of record, and the Veteran has 
identified none, which would establish his exposure to 
herbicides.  In this regard, the Board notes the Veteran was 
advised that presumptive service connection for disabilities 
associated with herbicide exposure requires documentation 
that he served in the Republic of Vietnam, or sound 
scientific and medical evidence that his disability is 
associated with herbicide exposure.  The Veteran has not 
submitted any such evidence and, although he sincerely 
believes that his diabetes mellitus, type II, is due to 
herbicide exposure aboard the U.S.S. Ranger, there is no 
evidence establishing exposure to herbicides.  Therefore, 
there is no basis to grant service connection for diabetes 
mellitus, type II, on a presumptive basis due to herbicide 
exposure.

The Board notes that on behalf of the Veteran, the Veteran's 
representative has asserted that because he was awarded the 
Vietnam Service Medal, which is indicative of service in 
Vietnam, and his personnel records reflect documented 
assignments to Vietnam, the Veteran satisfies the presumptive 
basis due to herbicide exposure.  In the April 2007 brief, 
the representative referred to the VA Adjudication Procedure 
Manual M21-1, Part III, para. 4.24g that requires VA to 
presume that a Veteran who has received the Vietnam Service 
Medal was exposed to herbicides.  As such, the representative 
concluded that because the Veteran is a recipient of the 
Vietnam Service Medal, his service personnel records reflect 
service in Vietnam, and Manual M21-1, Part III, para. 4.25 is 
a substantive rule that created a presumption of herbicide 
exposure based on receipt of the Vietnam Service Medal, the 
Veteran should be awarded service connection for diabetes 
mellitus, type II, on a presumptive basis due to herbicide 
exposure.  

The Board acknowledges the Veteran and his representative's 
assertions; however, as previously stated, the regulation 
requires the Veteran to have set foot within land borders of 
Vietnam for the presumptive service connection to attach, and 
a Veteran who never went ashore from ship on which he served 
in Vietnamese coastal waters was not entitled to the 
presumptive connection.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008); See also VAOPGCPREC 27-97.  Although the 
representative seems to contend that the Veteran's service 
personnel records show that he set foot in Vietnam, such is 
not the case.  The Veteran's service personnel records only 
show that the Veteran was aboard the U.S.S. Ranger, with no 
evidence of the Veteran ever leaving the ship while stationed 
in Vietnam.  Additionally, as noted in Haas, the pertinent 
provision of Manual M21-1 "is an internal manual used to 
convey guidance to VA adjudicators.  It is not intended to 
establish substantive rules beyond those contained in statute 
and regulation."  72 Fed.Reg. 66,218, 66,219 (Nov. 27, 
2007).  The provision at issue does not set forth a firm 
legal test for "service in the Republic of Vietnam," but 
simply provides guidance as to how an adjudicator should go 
about gathering information necessary to determine whether 
the regulatory test had been satisfied.  As such, the Manual 
provides reasonably easily applied guidance for adjudicators 
in an effort to obtain consistency of outcome, and it does 
not define the boundaries of the legal responsibility with 
precision.  See Haas at 1196.  

Additionally, it is well established that the Vietnam Service 
Medal was awarded to all members of the Armed Forces of the 
United States serving in Vietnam and contiguous waters or 
airspace thereover, as well as for those who served in 
Thailand, Laos or Cambodia while serving in direct support of 
operations in Vietnam.  See Manual of Military Decorations 
and Awards, 6.6 (U.S. Department of Defense Manual 1348.33-M, 
September 1996).  Receipt of this medal does not in itself 
indicate exposure to herbicides.  Therefore, there is no 
basis to grant service connection for diabetes mellitus, type 
II, on a presumptive basis due to herbicide exposure.

The record also presents no basis to grant service connection 
for diabetes mellitus, type II, on a direct basis.  Review of 
the Veteran's service treatment records are absent of any 
complaints, treatment, or diagnosis relating to diabetes 
mellitus, type II.  Similarly, upon discharge from service, 
clinical evaluation of the Veteran's endocrine system was 
normal and urinalysis testing for sugar was negative, as 
reflected in the July 1973 "release from [i]nactive duty" 
examination report.  Post service treatment records beginning 
in April 2002 note the Veteran's diagnosis of diabetes 
mellitus, type II.  

As previously stated, the first objective medical evidence 
that the Veteran has diabetes mellitus, type II, was in April 
2002, many years after service.  There is no objective 
medical evidence of record of the claimed disability during 
service, immediately thereafter, or that his diabetes 
mellitus, type II, became manifest to a compensable degree 
within the first year after the Veteran's discharge from 
service.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) 
(there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship 
is one as to which a lay person's observations is competent).  
Such evidence is lacking in this case, and continuity of 
symptomatology after service is not demonstrated.  
Furthermore, no medical professional has provided competent 
medical evidence linking the diagnosis of diabetes mellitus, 
type II, to any aspect of the Veteran's active service, to 
include his alleged exposure to herbicides in service, and 
the Veteran has not alluded to the existence of any such 
opinion.  Therefore, there is no probative medical evidence 
suggesting a link between the Veteran's period of service and 
his current diagnosis of diabetes mellitus, type II.  

The Board is aware of the Veteran's contentions that his 
diabetes mellitus, type II, is somehow etiologically related 
to service, including herbicide exposure; however, as the 
record does not reflect that the Veteran possesses a 
recognized degree of medical knowledge, his assertions as to 
the existence, nature and etiology of the current diagnosis 
are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the absence of competent medical evidence linking 
the Veteran's current diagnosis to service, service 
connection for diabetes mellitus, type II, is denied.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, type II, to 
include as being the result of exposure to herbicides, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2002 letter sent to the Veteran.  In 
the June 2002 letter, VA informed the Veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the April 2004 VCAA letter.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the letter stated that he would need to 
give VA enough information about the records so that it could 
obtain them for him.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The Veteran has been apprised of the 
information necessary to reopen his claim in the April 2004 
VCAA letter, and his claim was subsequently readjudicated.  
In any event, the claim has been reopened.  There is no 
prejudice to the Veteran in this regard.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

The notice to the Veteran did not include the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, as the 
preponderance of the evidence is against the Veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA obtained the Veteran's service 
treatment records, service personnel records, and VA 
outpatient treatment records from September 2001 to July 
2002.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim for service connection 
for diabetes mellitus, type II, to include as being the 
result of exposure to herbicides, VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the Veteran's 
disability may be associated with his active service.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the Veteran with a medical examination 
absent a showing by the Veteran of a causal connection 
between the disability and service).  In this case, the 
Veteran has not brought forth evidence suggestive of a causal 
connection between the disability and his active service.  
The RO informed the Veteran that he would need medical 
evidence of a relationship between his disability and 
service, and the Veteran has not provided such evidence or 
indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence having been received, the claim of 
service connection for diabetes mellitus, type II, to include 
as being the result of exposure to herbicides is reopened.

Entitlement to service connection for diabetes mellitus, type 
II, to include as being the result of exposure to herbicides 
is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


